Citation Nr: 0119489	
Decision Date: 07/27/01    Archive Date: 07/31/01	

DOCKET NO.  99-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VARO 
in Muskogee which determined that new and material evidence 
adequate to reopen a claim of entitlement to service 
connection for degenerative joint disease of the left 
shoulder had not been submitted.

It is not clear whether or not the veteran wishes a hearing 
with respect to a pension overpayment.  In a February 10, 
1999, statement he asked that he be scheduled for a hearing 
with the Committee on Waivers.  He did not feel he was 
responsible for the debt.  He asked that a local hearing be 
scheduled for him.  In a statement dated February 10, 2000, 
the veteran's accredited representative asked that a hearing 
be scheduled with the Committee on Waivers.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied 
entitlement to service connection for a left shoulder 
condition with degenerative joint disease.  The RO notified 
the veteran of the action and he did not appeal.

2.  The evidence received since the RO decision in 1994 is 
not cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The September 1994 RO decision that denied entitlement to 
service connection for a left shoulder condition with 
degenerative joint disease is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to warrant 
reopening of the claim of entitlement to service connection 
for a left shoulder disability with degenerative joint 
disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1994, the RO denied entitlement to service 
connection for a left shoulder disability with degenerative 
joint disease and notified the veteran of that decision by 
letter dated in November 1994.  The RO determined that the 
service medical records failed to show a left shoulder 
disability had been incurred in or aggravated during military 
service.  The RO considered the service medical records, the 
report of a VA examination accorded the veteran in July 1994, 
and VA medical records dated in August 1993.

The service medical records show the veteran was seen on one 
occasion in February 1955 for a left should contusion.  He 
had fallen off a tank tender and landed on his shoulder.  An 
X-ray study at that time was interpreted as being negative.  
The shoulder was strapped for support.  Two days later, the 
symptoms were described as improved.  He was returned to 
duty.  At the time of the separation examination in April 
1955, there was no reference to a left shoulder disability.

Also considered by the RO was the report of a cardiac 
catheterization accorded the veteran at the VA Medical Center 
in Albuquerque, New Mexico, in August 1993.  There was no 
reference to the left shoulder in the procedure report.

The RO also considered the report of a VA general medical 
examination given the veteran in July 1994.  Complaints at 
that time included left shoulder pain with restriction of 
movement.  It was reported the veteran had dislocated the 
left shoulder with status post placement in 1954.  Findings 
included restriction of left shoulder movement and tenderness 
to palpation.  The pertinent diagnosis was degenerative joint 
disease of the left shoulder joint.

A joint examination was accorded the veteran by the VA that 
same day.  An X-ray study of the left shoulder showed a very 
narrow shoulder joint.  A low placed epiphysis of the head of 
the humerus was detected and it was indicated this was as if 
it had slipped before the epiphyseal line had closed.  This 
resembled a slipped femoral epiphysis, although as far as the 
examiner knew, this condition did not occur in the shoulder.  
The examiner opined that "perhaps it could be related to old 
trauma in childhood or at least before the epiphyseal plate 
completely closed."  Notation was also made of a fairly large 
area of cystic degenerative changes in the base of the 
coracoid process of the scapula.  The diagnosis was possible 
degenerative joint disease of the left shoulder joint with 
past history of dislocation of the joint.

The rating action in September 1994 denied service connection 
and the veteran did not appeal the rating decision.

In April 1999, the veteran applied to reopen his claim.

Received in May 1999 was a statement dated that month from 
Robert W. Schneider, M.D.  It was indicated the veteran 
reported dislocating the left shoulder in 1955 while in 
service.  Reportedly, in about 1990 he began losing some 
motion in the shoulder.  Clinical examination showed motion 
restriction and X-ray studies showed severe arthritis of the 
glenohumeral joint.  The orthopedist recommended a total 
shoulder replacement.  No mention was made as to the etiology 
of any shoulder disorder.

In a February 2000 statement Robert M. Wakefield, D. O., 
stated that after review of the veteran's medical history, it 
was his opinion that the veteran had sustained a contusion to 
the left shoulder in 1955 while in service and this injury 
had led to the degenerative arthrosis of the left shoulder.  
He therefore believed the accident to the shoulder in service 
was the "probable" cause of the disability.

A VA examination of the joints was given the veteran in March 
2000.  It was reported the veteran had worked as a logging 
contractor, but retired in 1993 after a myocardial 
infarction.  He related that off and on through the years he 
had had left shoulder pain, but only really started going to 
see a doctor since the early 1990's.  He reported he had been 
treated primarily at the Bonham VA Medical Center starting 
around 1990.  Current examination resulted in a diagnosis of 
degenerative joint disease of the left shoulder with at least 
moderate to severe functional loss.  The examiner noted that 
after reviewing the claims folder, it seemed to him that the 
injury sustained in service was not severe enough to have 
caused the problems the veteran was currently having, 
particularly in view of the fact that "there is a gap between 
the time he first injured his shoulder and the time he began 
to seek medical attention."  In the examiner's opinion, the 
injury was not the cause of the left shoulder dysfunction.  
The examiner suspected the veteran had had other injuries at 
some point of his career that had caused the current 
disability.

In April 2000 a chiropractor reported that his records 
indicated that he saw the veteran in July 1975.  He reported 
his records did not go back anymore than that, but "in my 
memory, I treated him in the middle sixties.  I saw him on 
occasion since that time."  The chiropractor reported 
treating the veteran for a chronic left neck/shoulder 
problem.  It was his opinion that "the condition was the 
result of an old injury."  Elaboration was not provided.

Pertinent laws and regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. §§ 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  In Kutscherousky v. West, 12 Vet. App. 369 (1999) 
the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holdings in Justus and Evans that 
the evidence is presumed to be credible was not altered by 
the Federal Circuit decision in Hodge.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

In this case, the RO denied the veteran's claim in September 
1994 based on the service medical records failing to show a 
left shoulder disorder had been incurred in or aggravated 
during military service.

Since that time VA has, in sum, received statements from the 
veteran reiterating the circumstances of the contusion to the 
left shoulder sustained in service in 1955, as well as 
statements from private health care providers, and the report 
of a VA examination of the joints in March 2000.  While the 
VA physician indicated that in his opinion the injury 
sustained in service was not severe enough to be responsible 
for problems the veteran was having in 2000, the private 
medical records included a February 2000 statement from an 
osteopath and an April 2000 statement from a chiropractor 
which included consideration of the etiology of the veteran's 
left shoulder disability, with their combined opinion being 
that the contusion to the left shoulder in 1955 was the 
probable cause of the veteran's current left shoulder 
disorder.  This evidence clearly supports the veteran's claim 
of entitlement to service connection for a chronic left 
shoulder disability.

The Board finds that the above evidence submitted subsequent 
to the 1994 rating decision bears directly and substantially 
upon the claim of entitlement to service connection for a 
left shoulder disability; is not cumulative or duplicative; 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder 
disability with degenerative joint disease is reopened; to 
this extent, the appeal is granted.

REMAND

The Court has held that it may be prejudicial for the Board 
to reopen a previously disallowed claim and decide it on the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  To avoid 
prejudice, the case is REMANDED to afford the RO the 
opportunity to conduct a de novo review of the complete 
evidentiary record.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  Among other things, this 
law redefines VA's obligations with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.

The VCAA generally mandates a duty to assist the veteran in 
obtaining evidence, such as VA medical records, potentially 
pertinent to the claim, and, to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that a disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA.

In this case, the claims file contains opinions from a 
private osteopath and a chiropractor.  The VA physician who 
conducted the joint examination of the veteran in March 2000 
referred to a review of the claims file, but he did not 
address the opinions from the private health care providers.  
The opinion from the chiropractor was dated in April 2000 and 
not received until May 2000, so the examiner clearly did not 
have an opportunity to review that opinion.  The Board 
believes that the clarifying opinion as to whether a 
relationship exists between the left shoulder contusion in 
1955 and the veteran's current left shoulder problems, based 
on a review of complete and accurate evidentiary record, 
should be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should, in accordance with the 
VCAA, request that the veteran supply the 
names and addresses of all facilities 
that have treated him for his left 
shoulder problems since service.  The RO 
should inform the veteran of any records 
it has not been successful in obtaining 
as provided under the VCAA.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

3.  After the above has been completed, 
to the extent possible, the RO should 
provide a complete copy of the claims 
file to the VA physician who examined the 
veteran in March 2000.  The examiner is 
requested to review the claims folder and 
comment on whether it is as likely as not 
that the veteran's degenerative joint 
disease of the left shoulder can be 
attributed to the contusion he sustained 
during service.  The examiner should note 
that the claims folder was reviewed, and 
should provide the rationale for any 
opinion expressed.  If the examiner is 
unavailable, the veteran should be 
afforded an opportunity for a new 
examination in order to obtain the 
requested opinion.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
veteran is advised that the examination 
requested in this REMAND is deemed 
necessary to evaluate his claim and that 
his failure, without good cause, to 
report for any scheduled examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).




Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome warranted.  The veteran need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


Error! Not a valid link.

